UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1276


ARTHUR LEE HAIRSTON, SR.

                     Plaintiff – Appellant,

              v.

DVA, Regional VA Office Martinsburg; CLAIMS INTAKE CENTER, Philadelphia
Pension Center

                     Defendants – Appellees.


Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00016-GMG)


Argued: December 8, 2020                                       Decided: January 21, 2021


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished opinion. Judge Harris wrote the opinion, in which Judge Diaz
and Judge Thacker joined.


ARGUED: Gabriele Wohl, BOWLES RICE, LLP, Charleston, West Virginia, for
Appellant. McKaye Lea Neumeister, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees. ON BRIEF: Jeffrey Bossert Clark, Acting Assistant
Attorney General, Charles W. Scarborough, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; William J. Powell, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PAMELA HARRIS, Circuit Judge:

          Arthur Lee Hairston, Sr. filed a pro se complaint before the district court, alleging

discrimination in connection with his request for veterans’ benefits from the Department

of Veterans Affairs (“VA”).           According to Hairston, VA representatives twice

discriminated against him by improperly failing to instruct him on how to apply for

benefits. The district court dismissed Hairston’s complaint, treating it as a claim under

Title VII and finding that Hairston had failed to exhaust his administrative remedies.

          We agree with Hairston – as does the government – that the district court erred in

construing Hairston’s complaint as raising a Title VII claim and holding it to Title VII’s

exhaustion requirements. We nevertheless affirm the district court’s dismissal on a

different ground: Hairston seeks a determination of his eligibility for veterans’ benefits,

and the Veterans’ Judicial Review Act divests the district court of jurisdiction to grant that

relief.



                                                I.

          On February 7, 2019, Hairston filed a pro se civil complaint in the Northern District

of West Virginia. In his complaint, Hairston alleged that he was discriminated against

twice while trying to apply for veterans’ benefits, when VA employees failed to provide

him, in a timely manner, with accurate information about the application process. The

caption of the complaint characterized his suit as a “Civil Suit 28 U.S.C. 1331,” referring

to the statute that generally gives the district courts jurisdiction over questions of federal

law. J.A. 4. But the caption also included the label “Title VII Discrimination.” Id.

                                                3
       According to Hairston’s complaint, he first contacted the VA about applying for

benefits on August 15, 2018. He was instructed to submit a statement in support of his

claim, which he did the same day. But both in this initial contact in August 2018 and again

in a subsequent call in October 2018, Hairston alleges, VA representatives discriminated

against him by failing to inform him that he needed to submit an application and supporting

documents along with his statement. 1 It was not until December 31, 2018, that Hairston

finally was told to submit an application. As a result of this delay, Hairston claims, his

benefits did not start until August 2019. Accordingly, Hairston’s complaint seeks relief in

the form of the benefits to which he would have been entitled from August 2018 to August

2019, had he been properly instructed on how to file an application when he first contacted

the VA.

       Along with his complaint, Hairston filed a motion for leave to proceed in forma

pauperis, and the district court referred both to a magistrate judge. The magistrate judge

construed the complaint as an attempt to raise a Title VII claim, relying on Hairston’s

reference to Title VII in the complaint’s caption. It followed, the magistrate judge found,

that the district court lacked jurisdiction over the claim, because the complaint did not

indicate that Hairston had “exhausted his remedies through the Equal Employment

Opportunity Commission.” J.A. 14. In the alternative, the magistrate judge concluded,


       1
        The VA is statutorily required to furnish individuals seeking to apply for benefits
with “all instructions and forms necessary to apply,” 38 U.S.C. § 5102(a), including “the
appropriate application form,” 38 C.F.R. § 3.150(a). It must also notify claimants with
incomplete applications “of the information necessary to complete the application.” 38
U.S.C. § 5102(b); see also 38 C.F.R. § 3.159(b)(2).

                                            4
Hairston had failed to state a claim under Title VII, given that he had not described any

employment relationship between the parties.

       Hairston timely objected to the magistrate judge’s report and recommendation,

asserting that the district court had federal question jurisdiction under 28 U.S.C. § 1331

and that his reference to Title VII was an “inadvertent mistake.” J.A. 18. On March 6,

2019, the district court adopted the report and recommendation.               Notwithstanding

Hairston’s clarification regarding Title VII, the district court, like the magistrate judge,

treated the complaint as raising a Title VII claim. And because Hairston had not indicated

that he had exhausted his administrative remedies, the district court held, it had no subject-

matter jurisdiction over that Title VII claim. 2 Echoing the magistrate, the district court also

held, in the alternative, that Hairston had failed to allege any of the elements of a Title VII

claim, including an employment relationship. Accordingly, the district court sua sponte

dismissed Hairston’s complaint, and denied as moot his motion to proceed in forma

pauperis.

       Hairston timely appealed the district court’s order. In his informal pro se brief, he

again clarified that he was not raising a Title VII claim and that he had listed that statute

only “in error” in the caption of his complaint. Appellant’s Informal Br. 2.


       2
         After the district court issued its decision, the Supreme Court held in Fort Bend
County v. Davis, 139 S. Ct. 1843 (2019), that Title VII’s exhaustion requirement is a non-
jurisdictional claims-processing rule, which may be forfeited if it is not timely raised by a
defendant. Id. at 1849–52. Even assuming, in other words, that Hairston was raising a
Title VII claim, any failure to allege exhaustion would not deprive the district court of
jurisdiction under the Supreme Court’s most recent guidance. Because we decide this case
on different grounds, we need not address this issue further.

                                               5
                                             II.

                                              A.

       On appeal, both Hairston and the government contend that the district court erred in

construing Hairston’s complaint as one brought under Title VII and thus subject to Title

VII’s exhaustion requirements. We review a district court’s dismissal for lack of subject

matter jurisdiction de novo, Campbell v. McCarthy, 952 F.3d 193, 202 (4th Cir. 2020), and

we agree with the parties.

       It is well-established that pro se complaints are to be construed liberally, interpreted

to “raise the strongest arguments that they suggest.” Martin v. Duffy, 977 F.3d 294, 298

(4th Cir. 2020) (internal quotation marks omitted); see Erickson v. Pardus, 551 U.S. 89,

94 (2007) (per curiam). Read generously, what Hairston’s complaint alleges is that VA

employees discriminated against him when they failed to timely and properly advise him

on the process for seeking benefits. But both the magistrate judge and the district court

treated the complaint as arising under Title VII, which addresses discrimination only in

employment – while also recognizing, in their alternative holdings, that Hairston in fact had

not alleged any employment discrimination or even an employment relationship. And they

did so despite the fact that this construction subjected Hairston’s claim to an exhaustion

requirement that his complaint did not address, effectively guaranteeing a quick dismissal.

That does not qualify as a “liberal” construction of a pro se complaint.

       The magistrate judge treated Hairston’s complaint as a Title VII claim because the

complaint’s caption lists “Title VII Discrimination” along with “Civil Suit 28 U.S.C.

                                              6
§ 1331.” J.A. 4. But that elevates form over substance, and we have cautioned against

doing precisely that in construing pro se complaints. See Caldwell v. U.S. Dep’t of Educ.,

816 F. App’x 841, 842 (4th Cir. 2020) (per curiam) (“[I]t is the substance of [pro se]

pleadings, rather than their labels, that is determinative.”); see also Means v. Alabama, 209

F.3d 1241, 1242 (11th Cir. 2000) (per curiam) (“[F]ederal courts must look beyond the

labels of motions filed by pro se inmates to interpret them under whatever statute would

provide relief.”).

       And even if there had been any doubt when the magistrate judge initially reviewed

the complaint, it should have been resolved by Hairston’s objections to the report and

recommendation, clarifying that his reference to Title VII had been an “inadvertent

mistake.” J.A. 18. A district court is required to conduct a de novo review “of those

portions of the [magistrate judge’s] report . . . to which objection is made.” Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis omitted)

(quoting 28 U.S.C. § 636(b)(1)). Hairston’s objection was sufficiently specific to “alert

the district court” of his argument that the magistrate judge had erred in reading his

complaint as alleging a Title VII violation. See Martin v. Duffy, 858 F.3d 239, 245 (4th

Cir. 2017) (internal quotation marks omitted). Nevertheless, the district court, without

discussion, simply carried forward the magistrate judge’s reliance on a stray label in

Hairston’s pro se complaint, since disavowed by Hairston.

       Liberally and properly construed, Hairston’s complaint was not brought under Title

VII, which means that Hairston was not required to allege administrative exhaustion or the



                                             7
elements of a Title VII claim. The district court thus erred in dismissing Hairston’s

complaint on those grounds.

                                            B.

       The government argues on appeal that we should affirm the district court’s dismissal

for a different reason: Federal district court review of benefits determinations by the VA

is precluded by the Veterans’ Judicial Review Act (“VJRA”), Pub. L. No. 100-687, 102

Stat. 4105 (1988). Because Hairston’s complaint effectively seeks review of the VA’s

failure to provide benefits for the one-year period during which his application allegedly

was delayed, the government contends, the district court lacked jurisdiction over his claim.

We agree.

       Through the VJRA, Congress enacted a specialized review process for the

adjudication of veterans’ benefits claims. The Secretary of the VA, as mandated by statute,

decides “all questions of law and fact necessary to a decision by the Secretary under a law

that affects the provision of benefits by the Secretary to veterans.” 38 U.S.C. § 511(a).

Subject to some exceptions not relevant here, see id. § 511(b), such decisions by the

Secretary may only be reviewed on appeal by the Board of Veterans’ Appeals, a VA

administrative body, id. § 7104(a), and then by the United States Court of Appeals for

Veterans Claims, an Article I court with “exclusive jurisdiction to review decisions of the

Board of Veterans’ Appeals,” id. § 7252(a). Decisions by the Court of Appeals for

Veterans Claims may be appealed only to the Federal Circuit. Id. § 7292(a), (c).

       Congress made clear that this specialized review process is also an exclusive one.

Beyond this narrow route, federal courts generally are barred from hearing challenges to

                                             8
benefits determinations. The Secretary’s decisions on “all questions of law and fact”

relevant to “the provision of benefits” are “final and conclusive and may not be reviewed

by any other official or by any court” beyond the statutorily prescribed appeals process.

Id. § 511(a).   The upshot, as we have explained, is that federal district courts lack

jurisdiction to review VA decisions that “affect the provision of the benefits awarded by

the VA.” Butler v. United States, 702 F.3d 749, 753 (4th Cir. 2012) (citation omitted).

       We need not explore the outer bounds of that limit on district court jurisdiction to

resolve this case. It is clear – and we do not understand Hairston to dispute – that at a

minimum, § 511(a) bars review of an individual benefits determination by the VA. See,

e.g., id.; Veterans for Common Sense v. Shinseki, 678 F.3d 1013, 1023 (9th Cir. 2012). 3

And although Hairston argues otherwise on appeal, that is what he seeks in his complaint.

The gist of Hairston’s complaint, read liberally and fairly understood, is that discrimination

by VA representatives delayed the completion of his application for benefits and led to an

improper determination that his benefits would not start until August 2019. And the

specific relief he seeks – in both his pro se complaint and his counseled brief on appeal –

is that he be awarded benefits for the period from August 2018 to August 2019, during

which he alleges he would have been receiving benefits but for the VA’s discriminatory



       3
        In Veterans for Common Sense v. Shinseki, 678 F.3d 1013, a divided panel of the
Ninth Circuit held that § 511(a) also would preclude review of whether the VA “acted
properly in handling” the benefits requests of a class of veterans, even apart from any
individual claim that benefits were wrongly denied or calculated. Id. at 1025. We need
not pass on that reading of § 511(a) in this case nor decide whether, as the government
suggests, it also would bar district court review of Hairston’s claims.

                                              9
actions. See J.A. 5 (complaint) (“[P]laintiff seeks the benefits entitled from August 2018

to present . . . .”); Appellant’s Br. 4 (“Appellant asks that he be deemed eligible for benefits

from August 2018 to August 2019.”).

       Hairston’s requested relief would require the district court to determine his

eligibility for pension benefits. Because this would entail deciding questions “necessary

to a decision by the Secretary under a law that affects the provision of benefits by the

Secretary to veterans,” 38 U.S.C. § 511(a), the VJRA divests the district court of

jurisdiction to grant such relief. Similarly, Hairston’s challenge to the delay in granting his

benefits would require the district court to determine whether the VA properly set the

August 2019 start date for benefits – a decision likewise outside the district court’s

jurisdiction. See Veterans for Common Sense, 678 F.3d at 1026 (observing that VJRA

“undoubtedly would deprive [the court] of jurisdiction to consider an individual veteran’s

claim that the VA unreasonably delayed” the start of benefits); Mehrkens v. Blank, 556

F.3d 865, 870 (8th Cir. 2009) (“[T]here is no meaningful legal difference between a delay

of benefits and an outright denial of benefits. In either case, Congress has charged the

VJRA with exclusive jurisdiction.”).

       Because Hairston’s discrimination claims ask the district court to recognize his

entitlement to benefits and review the VA’s determination of the appropriate start date for

those benefits, they fall within the scope of § 511(a) and cannot be heard in district court.

That does not mean that Hairston is without remedy for his alleged injuries; the VJRA

provides its own review scheme for benefits determinations, and Hairston in fact is

pursuing an appeal within that review mechanism. See Hairston v. Wilkie, No. 20-4692

                                              10
(Vet. App. docketed June 29, 2020), https://go.usa.gov/xGkFg. But the district court

lacked jurisdiction to consider Hairston’s claims, and for that reason, we affirm its

dismissal of Hairston’s complaint.



                                            III.

       For the reasons given above, we affirm the district court’s dismissal of Hairston’s

complaint for lack of subject matter jurisdiction on alternate grounds.

                                                                             AFFIRMED




                                            11